             Case 6:19-bk-04544-KSJ        Doc 8    Filed 08/22/19       Page 1 of 3



                                      ORDERED.


     Dated: August 22, 2019




                    UNITED STATES BANKRUPTCY COURT
               MIDDLE DISTRICT OF FLORIDA – ORLANDO DIVISION

                                                           CASE NO. 6:19-bk-04544-KSJ
                                                           CHAPTER 7
IN RE:

RAYMOND O MERCIER, III
aka Ray Mercier,
            Debtor(s)
__________________________________/

                    ORDER GRANTING RELIEF FROM STAY IN
               FAVOR OF U.S. BANK NATIONAL ASSOCIATION (DE-7)
                  (1080 E HANCOCK DR., DELTONA, FLORIDA 32725)

       THIS CASE came on for consideration on the Motion for Relief from the Stay (Docket
No. 7) filed by SELECT PORTFOLIO SERVICING INC., AS LOAN SERVICER FOR U.S.
BANK        NATIONAL ASSOCIATION, AS TRUSTEE, IN TRUST FOR REGISTERED
HOLDERS OF FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN
ASSET-BACKED CERTIFICATES, SERIES 2006-FF18 (“Secured Creditor”). No appropriate
response having been filed in accordance with Local Rule 2002-4, it is
       ORDERED
       1.      Secured Creditor’s Motion for Relief from Stay is GRANTED.
             Case 6:19-bk-04544-KSJ          Doc 8     Filed 08/22/19     Page 2 of 3



       2.      The automatic stay imposed by 11 U.S.C. §362 is lifted with respect to real
property located at 1080 E HANCOCK DR, DELTONA, FLORIDA 32725 and legally described
as:
       LOT 31, BLOCK 35, DELTONA LAKES UNIT TWO, ACCORDING TO
       THE PLAT THEREOF, AS RECORDED IN MAP BOOK 25, PAGES 101-
       104, OF THE PUBLIC RECORDS OF VOLUSIA COUNTY, FLORIDA.

       3.      This Order lifting the automatic stay is entered for the sole purpose of allowing
Secured Creditor to pursue its lawful in rem remedies as to the property described above and said
creditor shall neither seek nor obtain an in personam judgment against the Debtor.
       4.       The Court waives the fourteen (14) day stay of the Order Granting Relief
pursuant to Bankruptcy Rule 4001(a)(3) so that Secured Creditor may pursue its in rem remedies
without further delay
       5.      All communications sent by Secured Creditor in connection with proceeding
against the property including, but not limited to, notices required by state law and
communications to offer and provide information with regard to a potential Forbearance
Agreement, Loan Modification, Refinance Agreement, Loss Mitigation or other Loan Workout,
may be sent directly to the Debtor.


Submitted by:
Taji Foreman, Esquire
Kahane & Associates, P.A.
8201 Peters Road, Ste.3000
Plantation, FL 33324
Telephone: (954) 382-1672
Telefacsimile: (954) 626-3778

Attorney Taji S. Foreman is directed to serve a copy of this order on the interested parties
and file a proof of service within 3 days of the entry of this order.

* All references to “Debtor” shall include and refer to both of the debtors in a case filed jointly
by two individuals
            Case 6:19-bk-04544-KSJ       Doc 8   Filed 08/22/19   Page 3 of 3



Copies furnished to:

Taji Foreman, Esquire
Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33324


Raymond O. Mercier, III
aka Ray Mercier
1080 East Hancock Drive
Deltona, FL 32725

Stacy A Eckert
Stacy A Eckert PA
2445 South Volusia Avenue
Suite C-1
Orange City, FL 32763

Trustee
Marie E. Henkel
3560 South Magnolia Avenue
Orlando, FL 32806

U.S. Trustee
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
